Exhibit 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT, dated as of January 10, 2012 (this “Agreement”), to the Credit
Agreement, dated as of January 19, 2011 (as heretofore and hereafter amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AMERICAN ASSETS TRUST, L.P., a Maryland limited partnership (the
“Borrower”), AMERICAN ASSETS TRUST, INC. a Maryland corporation (“REIT”), the
lenders from time to time party thereto (the “Lenders”), BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, together with any successor
administrative agent, the “Administrative Agent”) and BANK OF AMERICA, N.A., as
Swing Line Lender and L/C Issuer thereunder. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

WHEREAS, the Borrower and the Lenders propose to amend various provisions of the
Credit Agreement.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to all of the terms and
conditions set forth in this Agreement:

1.1 New Definitions. Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new definitions in the appropriate alphabetical order:

“Carmel Mountain Plaza” means an approximately 520,000 square foot regional
shopping center situated on Carmel Mountain Road immediately east of Interstate
15, in San Diego, California.

“Second Amendment” means the Second Amendment to this Credit Agreement, dated as
of January 10, 2012, among Borrower, the REIT, the Guarantors, the
Administrative Agent, the Swing Line Lender, the L/C Issuer and the Lenders.

“Second Amendment Effective Date” has the meaning set forth in Section 2 of the
Second Amendment.

1.2 Definition of Applicable Fee Rate. The definition of “Applicable Fee Rate”
contained in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

“Applicable Fee Rate” means, with respect to any calendar quarter (or portion
thereof, as applicable), the Applicable Fee Rate shall be determined as set
forth in the pricing grid below based upon the Average Daily Line Usage for such
calendar quarter (or portion thereof).



--------------------------------------------------------------------------------

Applicable Fee Rate

 

Pricing Level

   Average
Daily
Line
Usage     Unused
Fee  

1

     < 50 %      0.35 % 

2

     ³ 50 %      0.25 % 

1.3 Definition of Applicable Percentage. The last sentence of the definition of
“Applicable Percentage” contained in Section 1.01 of the Credit Agreement is
hereby amended and restated as follows:

The Applicable Percentage of each Lender immediately after giving effect to the
Second Amendment is set forth opposite the name of such Lender on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.

1.4 Definition of Applicable Rate. The definition of “Applicable Rate” contained
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Applicable Rate” means, (i) from the Second Amendment Effective Date to the
date on which the Administrative Agent and the Lenders receive a Compliance
Certificate pursuant to Section 6.02(b) for the fiscal quarter of the REIT
ending December 31, 2011, 0.60% per annum for Base Rate Loans and 1.60% per
annum for Eurodollar Rate Loans and Letter of Credit Fees and (ii) thereafter,
the applicable percentage per annum set forth below determined by reference to
the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent and the Lenders pursuant to
Section 6.02(b):

 

Applicable Rate

 

Pricing Level

   Consolidated
Leverage
Ratio   Eurodollar
Rate
(Letters of
Credit)     Base
Rate  

1

   ³ 55%     2.20 %      1.20 % 

2

   ³ 50% but < 55%     1.90 %      0.90 % 

3

   ³ 45% but < 50%     1.70 %      0.70 % 

4

   < 45%     1.60 %      0.60 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

1.5 Definition of Borrowing Base. The definition of “Borrowing Base” contained
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Borrowing Base” means, at any time, an amount equal to the lesser of (a) the
Capitalized Amount at such time and (b) the Mortgageability Amount at such time;
provided, that (i) not more than 20% of the Borrowing Base at any time may be in
respect of Eligible Portfolio Properties that are not office, retail or
multi-family properties (and, for purposes of determining compliance with such
20% limitation, if a property is considered “multi-use”, the Borrower shall be
permitted to include the Portfolio Property Net Operating Income which is
attributable to such Eligible Portfolio Property’s office, retail or
multi-family component), with any excess over the foregoing limit being excluded
from the Borrowing Base and (ii) no single Eligible Portfolio Property, other
than Carmel Mountain Plaza, may account for more than 20% of the Borrowing Base
at any time, with any excess over the foregoing limit being excluded from the
Borrowing Base.

1.6 Definition of Initial Revolver Maturity Date. The definition of “Initial
Revolver Maturity Date” contained in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Initial Revolver Maturity Date” means January 11, 2016.

1.7 Section 2.14(b)(iii). Section 2.14(b)(iii) of the Credit Agreement is hereby
amended by replacing the reference to “0.35%” contained therein with “0.15%.”

1.8 Section 7.03(e). Clause (e) of Section 7.03 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

(e) Investments in respect of costs to construct Portfolio Properties under
development so long as, after giving effect to any such Investment, the
Aggregate Construction Costs Investment Amount, when taken together with the
Aggregate Real Estate Loan Investment Amount at such time, the Aggregate
Unimproved Land Holdings Investment Amount at such time, the Aggregate
Unconsolidated Affiliate Investment Amount at such time and the Aggregate
Non-Loan Party Investment Amount at such time, does not exceed 25% of the Total
Asset Value at such time;

1.9 Section 7.11. Clauses (b) and (c) of Section 7.11 of the Credit Agreement
are hereby amended and restated in their entirety as follows:

(b) Consolidated Secured Leverage Ratio. Permit at any time Consolidated Total
Secured Indebtedness to be greater than 50% of the Secured Total Asset Value at
such time.

 

3



--------------------------------------------------------------------------------

(c) Consolidated Leverage Ratio. Permit at any time the amount of Consolidated
Total Indebtedness minus the Unrestricted Cash Amount to be greater than 60% of
the Total Asset Value at such time.

1.10 Schedule 2.01. Schedule 2.01 to the Credit Agreement is hereby amended and
restated in its entirety in the form of Exhibit A to this Agreement.

1.11 Exhibit D. Exhibit D to the Credit Agreement is hereby amended and restated
in its entirety in the form of Exhibit B to this Agreement.

SECTION 2. Escrow/Effectiveness.

2.1 Conditions of Escrow. The parties hereto shall be deemed to have delivered
their signature pages to this Agreement to be held in escrow pursuant to the
terms of the Escrow Agreement (as defined below) upon satisfaction of the
following conditions precedent:

(a) Executed Counterparts. The Administrative Agent and the Escrow Agent shall
have received fully executed counterparts of this Agreement executed by each of
the Loan Parties, the Lenders, the Administrative Agent, the L/C Issuer and the
Swing Line Lender.

(b) Escrow Agreement. The Administrative Agent and the Escrow Agent shall have
received fully executed counterparts of an Escrow Agreement in the form of
Exhibit B to this Agreement (as amended, supplemented or otherwise modified from
time to time in accordance with its terms, the “Escrow Agreement”).

(c) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement or the Escrow Agreement shall be
reasonably satisfactory in all respects to the Administrative Agent and its
counsel.

2.2 Conditions of Effectiveness. This Agreement shall not become effective until
the date on which all of the following conditions precedent shall have been
satisfied or waived in writing (such date being referred to herein as the
“Second Amendment Effective Date”):

(a) Representations and Warranties. All representations and warranties contained
in Section 3 of this Agreement shall be true.

(b) Fees. The Borrower shall have paid, by wire transfer of immediately
available funds, to the Administrative Agent (i) for the account of each Lender,
a fee in Dollars in an amount equal to 0.15% of the maximum amount of
Commitments of such Lender after giving effect to this Agreement, which fee
shall be earned in full on such date and shall be nonrefundable and (ii) all
fees otherwise owed to the Administrative Agent and/or its Affiliates.

 

4



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. Each of the Loan Parties reaffirms
and restates the representations and warranties made by it in the Credit
Agreement, and the other Loan Documents, in each case, after giving effect to
the amendments to the Credit Agreement, and all such representations and
warranties are true and correct in all material respects on the date of this
Agreement with the same force and effect as if made on such date (except to the
extent (i) such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date, (ii) any representation or warranty that is
already by its terms qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects after giving effect
to such qualification and (iii) the representation and warranties contained in
subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01 of the Credit Agreement). Each of the Loan
Parties additionally represents and warrants (which representations and
warranties shall survive the execution and delivery hereof) to the
Administrative Agent, the Swing Line Lender, the L/C Issuer and the Lenders
that:

(a) it has the power and authority to execute, deliver and carry out the terms
and provisions of this Agreement and the transactions contemplated hereby and
has taken or caused to be taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby;

(b) no consent of any Person (including, without limitation, any of its equity
holders or creditors), and no action of, or filing with, any governmental or
public body or authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this Agreement;

(c) this Agreement has been duly executed and delivered on its behalf by a duly
authorized officer, and constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and the exercise of judicial discretion in
accordance with general principles of equity;

(d) no Default or Event of Default has occurred and is continuing;

(e) the execution, delivery and performance of this Agreement will not violate
any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under, any contractual obligation of any Loan Party or any
of its Subsidiaries; and

(f) nothing contained in this Agreement, including the amendments to the Credit
Agreement effected pursuant hereto, (i) impairs the validity, effectiveness or
priority of the Liens granted pursuant to any Loan Document, and such Liens
continue unimpaired with the same priority to secure repayment of all
Obligations, whether heretofore or hereafter incurred, or (ii) requires that any
new filings be made or other action taken to perfect or to maintain the
perfection of such Liens.

 

5



--------------------------------------------------------------------------------

SECTION 4. Affirmation of Guarantors. Each Guarantor hereby approves and
consents to this Agreement and the transactions contemplated by this Agreement
and agrees and affirms that its guarantee of the Obligations continues to be in
full force and effect and is hereby ratified and confirmed in all respects and
shall apply to the Credit Agreement and all of the other Loan Documents, as such
are amended, restated, supplemented or otherwise modified from time to time in
accordance with their terms.

SECTION 5. Costs and Expenses. The Borrower acknowledges and agrees that its
payment obligations set forth in Section 10.04 of the Credit Agreement include
the costs and expenses incurred by the Administrative Agent in connection with
the preparation, execution and delivery of this Agreement and any other
documentation contemplated hereby (whether or not this Agreement becomes
effective or the transactions contemplated hereby are consummated and whether or
not a Default or Event of Default has occurred or is continuing), including, but
not limited to, the reasonable fees and disbursements of Kaye Scholer LLP, in
its capacities as counsel to the Administrative Agent and as Escrow Agent.

SECTION 6. Ratification.

(a) The Credit Agreement, as amended by this Agreement, and the other Loan
Documents remain in full force and effect and are hereby ratified and affirmed
by the Loan Parties. Each of the Loan Parties hereby (i) confirms and agrees
that the Borrower is truly and justly indebted to the Administrative Agent, the
Swing Line Lender, the L/C Issuer and the Lenders in the aggregate amount of the
Obligations without defense, counterclaim or offset of any kind whatsoever, and
(ii) reaffirms and admits the validity and enforceability of the Credit
Agreement, as amended by this Agreement, and the other Loan Documents.

(b) This Agreement shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed (i) to be a consent granted
pursuant to, or a waiver, modification or forbearance of, any term or condition
of the Credit Agreement, any other Loan Document or any of the instruments or
agreements referred to in any thereof or a waiver of any Default or Event of
Default, whether or not known to the Administrative Agent, the Swing Line
Lender, the L/C Issuer or any of the Lenders, or (ii) to prejudice any right or
remedy which the Administrative Agent, the Swing Line Lender, the L/C Issuer or
any of the Lenders may now have or have in the future against any Person under
or in connection with the Credit Agreement, any of the instruments or agreements
referred to therein or any of the transactions contemplated thereby.

SECTION 7. Modifications. Neither this Agreement, nor any provision hereof, may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the parties hereto.

SECTION 8. References. The Loan Parties acknowledge and agree that this
Agreement constitutes a Loan Document. Each reference in the Credit Agreement to
“this

 

6



--------------------------------------------------------------------------------

Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference in each other Loan Document (and the other documents and instruments
delivered pursuant to or in connection therewith) to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import, shall mean and be a reference
to the Credit Agreement as modified hereby and as each may in the future be
amended, restated, supplemented or modified from time to time.

SECTION 9. Counterparts. This Agreement may be executed by the parties hereto
individually or in combination, in one or more counterparts, each of which shall
be an original and all of which shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page by telecopier or
electronic mail (in a .pdf format) shall be effective as delivery of a manually
executed counterpart.

SECTION 10. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

SECTION 11. Severability. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or enforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

SECTION 12. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAW PROVISIONS THEREOF).

SECTION 13. Headings. Section headings in this Agreement are included for
convenience of reference only and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

[The remainder of this page left blank intentionally]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Loan Parties, the Administrative Agent, the Swing Line
Lender, the L/C Issuer and the Lenders have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: AMERICAN ASSETS TRUST, L.P. BY: AMERICAN ASSETS TRUST, INC., its
General Partner BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: President & CEO BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: AMERICAN ASSETS TRUST MANAGEMENT LLC PACIFIC DEL MAR ASSETS LLC
PACIFIC CARMEL MOUNTAIN ASSETS LLC PACIFIC SOLANA BEACH ASSETS LLC RANCHO CARMEL
PLAZA LLC PACIFIC OCEANSIDE HOLDINGS LLC DEL MONTE SAN JOSE HOLDINGS LLC KEARNY
MESA BUSINESS CENTER LLC DEL MONTE CENTER HOLDINGS LLC BEACH WALK HOLDINGS LLC
ICW PLAZA MERGER SUB LLC PACIFIC SOUTH COURT ASSETS LLC PACIFIC TORREY DAYCARE
ASSETS LLC LANDMARK VENTURE JV, LLC PACIFIC FIRECREEK HOLDINGS, LLC IMPERIAL
STRAND LLC MARINER’S POINT, LLC PACIFIC TORREY RESERVE WEST ASSETS LLC BROADWAY
101 SORRENTO HOLDINGS, LLC BROADWAY 225 SORRENTO HOLDINGS, LLC BROADWAY 101
STONECREST HOLDINGS, LLC BROADWAY 225 STONECREST HOLDINGS, LLC EBW HOTEL LLC
WAIKELE VENTURE HOLDINGS LLC VISTA HACIENDA LLC PACIFIC SANTA FE ASSETS LLC By:
AMERICAN ASSETS TRUST, L.P., ITS SOLE MEMBER BY: AMERICAN ASSETS TRUST, INC.,
ITS GENERAL PARTNER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

PACIFIC TORREY RESERVE WEST HOLDINGS, L.P. BY: PACIFIC TORREY RESERVE WEST
ASSETS LLC, ITS GENERAL PARTNER BY: AMERICAN ASSETS TRUST, L.P., ITS SOLE MEMBER
BY: AMERICAN ASSETS TRUST, INC., ITS GENERAL PARTNER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO CARMEL COUNTRY
PLAZA, L.P. BY: PACIFIC DEL MAR ASSETS LLC, ITS GENERAL PARTNER BY: AMERICAN
ASSETS TRUST, L.P., ITS SOLE MEMBER BY: AMERICAN ASSETS TRUST, INC., ITS GENERAL
PARTNER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

PACIFIC CARMEL MOUNTAIN HOLDINGS, L.P. BY: PACIFIC CARMEL MOUNTAIN ASSETS LLC,
ITS GENERAL PARTNER BY: AMERICAN ASSETS TRUST, L.P., ITS SOLE MEMBER BY:
AMERICAN ASSETS TRUST, INC., ITS GENERAL PARTNER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO PACIFIC SOLANA
BEACH HOLDINGS, L.P. BY: PACIFIC SOLANA BEACH ASSETS LLC, ITS GENERAL PARTNER
BY: AMERICAN ASSETS TRUST, L.P., ITS SOLE MEMBER

BY: AMERICAN ASSETS TRUST, INC., ITS GENERAL PARTNER

BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

RANCHO CARMEL HOLDINGS, LLC BY: RANCHO CARMEL PLAZA LLC, ITS SOLE MEMBER BY:
AMERICAN ASSETS TRUST, L.P., ITS SOLE MEMBER BY: AMERICAN ASSETS TRUST, INC.,
ITS GENERAL PARTNER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO ABW LEWERS LLC
BY: BEACH WALK HOLDINGS LLC, ITS MANAGING MEMBER BY: AMERICAN ASSETS TRUST,
L.P., ITS SOLE MEMBER BY: AMERICAN ASSETS TRUST, INC., ITS GENERAL PARTNER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

ICW PLAZA HOLDINGS, LLC BY: ICW PLAZA MERGER SUB LLC, ITS SOLE MEMBER BY:
AMERICAN ASSETS TRUST, L.P., ITS SOLE MEMBER BY: AMERICAN ASSETS TRUST, INC.,
ITS GENERAL PARTNER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO PACIFIC TORREY
DAYCARE HOLDINGS, L.P. BY: PACIFIC TORREY DAYCARE ASSETS, LLC, ITS GENERAL
PARTNER BY: AMERICAN ASSETS TRUST, L.P., ITS SOLE MEMBER BY: AMERICAN ASSETS
TRUST, INC., ITS GENERAL PARTNER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

SB TOWNE CENTRE LLC BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO SB CORPORATE
CENTRE LLC BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO PACIFIC SANTA
FE HOLDINGS, L.P. BY: PACIFIC SANTA FE ASSETS LLC, ITS GENERAL PARTNER BY:
AMERICAN ASSETS TRUST, L.P., ITS SOLE MEMBER BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

AMERICAN ASSETS TRUST, INC. BY:  

/s/ John W. Chamberlain

  Name: John W. Chamberlain   Title: Chief Executive Officer & President BY:  

/s/ Robert F. Barton

  Name: Robert F. Barton   Title: Executive Vice President & CFO

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Paley Chen

  Name: Paley Chen   Title: Assistant Vice President

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ James P. Johnson

  Name: James P. Johnson   Title: Senior Vice President

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Dale Northup

  Name: Dale Northup   Title: Vice President

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Michael P. Szuba

  Name: Michael P. Szuba   Title: Vice President

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Joshua Freedman

  Name: Joshua Freedman   Title: Authorized Signatory

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Sara Petersen

  Name: Sara Petersen   Title: Vice President

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:  

/s/ Michael King

  Name: Michael King   Title: Authorized Signatory

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Paul Jamiokowsk

  Name: Paul Jamiokowsk   Title: Senior Vice President

 

[Signature Page to Second Amendment to AAT Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A TO SECOND AMENDMENT

Schedule 2.01

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT B TO SECOND AMENDMENT

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as January 19, 2011
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among American Assets Trust, Inc., a Maryland corporation
(the “REIT”), American Assets trust, L.P., a Maryland limited partnership (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer of the REIT hereby certifies as of the date
hereof that he/she is the [CEO/CFO/Treasurer/Controller] of the REIT, and that,
as such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the REIT, in his/her capacity as a Responsible
Officer of the REIT (and not in any individual capacity), and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the REIT ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the REIT ended as of
the above date. Such financial statements fairly present the financial
condition, results of operations, shareholder’s equity and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to customary year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the Loan
Parties during the accounting period covered by such financial statements.

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Loan Parties during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Loan Parties performed and observed all
their Obligations under the Loan Documents, and

[select one:]

[during such fiscal period each of the Loan Parties performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]

—or—

[during such fiscal period the following covenants or conditions have not been
performed or observed and the following is a list of each such Default and its
nature and status:]

4. The representations and warranties of the Borrower and the REIT contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

AMERICAN ASSETS TRUST, INC. By:  

 

Name:  

 

Title:  

 

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11(a) – Consolidated Tangible Net Worth.       A.   

Consolidated Tangible Net Worth at Statement Date:

        

1.

  

Shareholders’ Equity of the Consolidated Group as of the Statement Date:

   $                      

2.

  

Intangible Assets of the Consolidated Group as of the Statement Date:

   $                      

3.

  

Accumulated depreciation on the assets of the Consolidated Group as of Statement
Date:

   $                      

4.

  

Consolidated Tangible Net Worth (Line I.A1. – Line I.A.2. + Line I.A.3.):

   $                    B.   

85% of Net Cash Proceeds received by the REIT after the Closing Date from
issuances or sales of its Equity Interests occurring after the Closing Date
(other than any such Net Cash Proceeds received in connection with any dividend
reinvestment program):

   $                    C.   

Minimum required Consolidated Tangible Net Worth ($690,750,000 + Line I.B.):

   $                    D.   

Excess (deficient) for covenant compliance (Line I.A.4. – I.C.):

   $                 II. Section 7.11 (b) – Consolidated Secured Leverage Ratio.
      A.   

Consolidated Total Secured Indebtedness at Statement Date:

   $                    B.   

Secured Total Asset Value at Statement Date:

      Total Asset Value:       a.   

Portfolio Property Net Operating Income of each Portfolio Property (excluding
each Disposed Portfolio Property, each Newly-Acquired Portfolio Property and
each Non-Stabilized Portfolio Property) owned by the Consolidated Group for the
fiscal quarter ending on above date (“Subject Period”):

   $                    b.   

Applicable Capitalization Rate for each Portfolio Property included in clauses
a. above:

          %2     c.   

Acquisition cost paid by Consolidated Group for each Newly-Acquired Portfolio
Property

   $                

 

2  Should specify for each type of Portfolio Property included in Line II.B.a.

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

   d.   

Aggregate book value of all Permitted Investments owned by Consolidated Group at
Statement Date

   $                    e.   

(Line II.B.a.)3 * 4 + Line II.B.c. + Line II.B.d.

   $                    f.   

Consolidated Group Pro Rata Share of items referenced in Lines II.B.a. – II.B.d.
of Unconsolidated Affiliates

   $                    g.   

Total Asset Value: Line II.B.e. + Line II.B.f.

   $                    h.   

Cash and Cash Equivalents owned by the Consolidated Group on the Statement Date

   $                    i.   

Consolidated Group Pro Rata Share of cash and Cash Equivalents owned by
Unconsolidated Affiliates on the Statement Date

   $                    j.   

Secured Total Asset Value: Line II.B.g. + Line II.B.h. + Line II.B.i.

   $                   

Maximum Consolidated Total Secured Indebtedness Permitted

   $                         

50% of Secured Total Asset Value

      III. Section 7.11(c) – Consolidated Leverage Ratio      

A.

  

Consolidated Total Indebtedness at Statement Date:

   $                   

B.

  

Unrestricted Cash Amount at Statement Date:

   $                   

C.

  

Total Asset Value at Statement Date (Line II.B.g.):

   $                      

Consolidated Total Indebtedness minus Unrestricted Cash Amount (Line III.A. –
Line III.B.)

   $                   

Maximum Consolidated Total Indebtedness Minus Unrestricted Cash Amount
Permitted:

           

60% of Total Asset Value (Line II.B.g.)

   $                    IV. Section 7.11 (d) – Consolidated Fixed Charge
Coverage Ratio.       A.   

Consolidated EBITDA for the fiscal quarter ending on above date (“Subject
Period”)8:

        

1.

  

The net income (or loss) of the Consolidated Group (including the Consolidated
Group Pro Rata Share of the net income (or loss) of each Unconsolidated
Affiliate), computed in accordance with GAAP for Subject Period:

   $                      

2.

  

Any extraordinary or non-recurring gain (or extraordinary or non-recurring loss)
realized during Subject

  

 

3  Amounts in Line II.B.a. should be adjusted by being divided by the Applicable
Capitalization Rate for each Portfolio Property included therein (Line II.B.b.)

8  Annualized for fiscal quarters ending on or prior to September 30, 2011 as
and to the extent required in Credit Agreement

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

        

Period by any member of Consolidated Group (including Consolidated Group Pro
Rata Share of any extraordinary or non-recurring gain (or extraordinary or
non-recurring loss) realized during Subject Period by any Unconsolidated
Affiliate):

   $                      

3.

  

Total cash interest expense (including, for the avoidance of doubt, capitalized
interest) of the Consolidated Group for Subject Period (including the
Consolidated Group Pro Rata Share of total cash interest expense (including, for
the avoidance of doubt, capitalized interest) of each Unconsolidated Affiliated
for Subject Period) (plus, to the extent not already included in such total cash
interest expense, amortization of deferred financing costs):

   $                      

4.

  

Provision for federal, state, local and foreign income taxes of the Consolidated
Group (including the Consolidated Group Pro Rata Share of the provision for
federal, state, local and foreign income taxes of each Unconsolidated Affiliate)
for Subject Period:

   $                      

5.

  

Non-cash charges of the Consolidated Group for Subject Period (excluding any
non-cash charge that results in an accrual of a reserve for a cash charge in any
future period):

   $                      

6.

  

Consolidated Group Pro Rata Share of non-cash charges of Unconsolidated
Affiliates for Subject Period (excluding any non-cash charge that results in an
accrual of a reserve for a cash charge in any future period):

   $                      

7.

  

Acquisition closing costs of the Consolidated Group that were capitalized prior
to FAS 141-R reducing Consolidated Net Income (including the Consolidated Group
Pro Rata Share of acquisition closing costs of Unconsolidated Affiliates that
were capitalized prior to FAS 141-R reducing Consolidated Net Income):

   $                      

8.

  

Depreciation and amortization expense of the Consolidated Group (including the
Consolidated Group Pro Rata Share of depreciation and amortization expense of
each Unconsolidated Affiliate) for Subject Period:

   $                

 

D-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

     

9.

  

One-time costs and expenses relating to the effectiveness of the credit facility
evidenced by the Credit Agreement, the Initial Public Offering of the REIT and
the transactions relating thereto, to the extent such fees and expenses are
incurred on prior to the date that is ninety-days following the Closing Date:

   $                      

10.

  

Non-cash items of the Consolidated Group for Subject Period increasing
Consolidated Net Income (other than the reversal of any accrual of a reserve
referred to in the parenthetical in Line IV.A.5. above, except to the extent
such reversal results from a cash payment):

   $                      

11.

  

Consolidated Group Pro Rata Share of non-cash items of Unconsolidated Affiliates
for Subject Period increasing Consolidated Net Income (other than the reversal
of any accrual of a reserve referred to in the parenthetical in Line IV.A.6.
above, except to the extent such reversal results from a cash payment):

   $                      

12.

  

EBITDA (Lines IV.A.1. – 2. + 3. + 4. + 5. + 6. + 7. + 8. +9. – 10. – 11.):

   $                   

B.

  

Consolidated Fixed Charges for Subject Period:9

        

1.

  

Consolidated Interest Expense for Subject Period:

   $                      

2.

  

Scheduled payments of principal on Consolidated Total Debt for Subject Period
(excluding balloon payments payable on maturity):

   $                      

3.

  

The amount of dividends or distributions paid or required to be paid by any
member of the Consolidated Group (other than to another member of the
Consolidated Group) during Subject Period in respect of its preferred Equity
Interests:

   $                      

4.

  

The Consolidated Group Pro Rata Share of the amount of dividends or
distributions paid or required to be paid by any Unconsolidated Affiliate (to
Persons other than (x) a member of the Consolidated Group or (y) an
Unconsolidated Affiliate in which the percentage of Equity Interests of such
Unconsolidated Affiliate owned by the Consolidated Group is greater than or
equal to the percentage of Equity Interests owned by the

  

 

9  Annualized for fiscal quarters ending on or prior to September 30, 2011 as
and to the extent required in Credit Agreement

 

D-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

        

Consolidated Group in the Unconsolidated Affiliate paying the dividend or
distribution) during Subject Period in respect of its preferred Equity
Interests:

   $                      

5.

  

Consolidated Fixed Charges (Lines IV.B.1. + 2. + 3. + 4.):

   $                    C.   

Consolidated Fixed Charge Coverage Ratio (Line IV.A.12. ( Line IV.B.5.):

          to 1.00         

Minimum required: 1.50 to 1.00

     

V. Consolidated Leverage Ratio (for purposes of determining Pricing Level in
Applicable Rate)

     

A.

  

Consolidated Total Indebtedness at Statement Date:

   $                   

B.

  

Unrestricted Cash Amount at Statement Date:

   $                   

C.

  

Total Asset Value at Statement Date (Line II.B.g.):

   $                   

Consolidated Leverage Ratio (Line V.A. – Line V.B.) ( Line V.C. (expressed as a
percentage)

                  %          

Pricing Level in Applicable Rate definition

     [I][II][III][IV]   

 

D-8

Form of Compliance Certificate



--------------------------------------------------------------------------------

VI. Permitted Investments

Investments at Statement Date in:

 

Type of Permitted Investment

  

Limitation under
Section 7.3

  

Actual
Percentage of
TAV

   Actual
Aggregate
Amount of
such
Permitted
Investments  

Unconsolidated Affiliates

[Aggregate Unconsolidated Affiliate Investment Amount]

  

Not in excess of 20% of the Total Asset Value

[7.03(b)(iii)(x)]

  

    % of Total

Asset Value

   $                

Subsidiaries that are not Loan Parties

[Aggregate Non-Loan Party Investment Amount]

  

Not in excess of 20% of the Total Asset Value

[7.03(b)(iv)(x)]

       % of Total Asset Value    $                

Unimproved land holdings

[Aggregate Unimproved Land Holdings Investment Amount]

  

Not in excess of 5% of the Total Asset Value

[7.03(c)(i)]

       % of Total Asset Value    $                

Commercial mortgage loans and commercial real estate-related mezzanine loan

[Aggregate Real Estate Loan Investment Amount]

  

Not in excess of 10% of the Total Asset Value

[7.03(d)(i)]

       % of Total Asset Value    $                

Investments in respect of costs to construct Portfolio Properties under
development

[Aggregate Construction Costs Investment Amount]

  

Not in excess of 25% of the Total Asset Value

[7.03(e)(i)]

       % of Total Asset Value    $                

 

D-9

Form of Compliance Certificate



--------------------------------------------------------------------------------

The sum of the Aggregate Construction Costs Investment Amount, the Aggregate
Real Estate Loan Investment Amount, the Aggregate Unimproved Land Holdings
Investment Amount, the Aggregate Unconsolidated Affiliate Investment Amount and
the Aggregate Non-Loan Party Investment Amount   

Not in excess of 25%
of the Total Asset Value

[7.03(b)(iii)(y)]

[7.03(b)(iv)(y)]

[7.03(c)(ii)]

[7.03(d)(ii)]

[7.03(e)(ii)]

       % of Total Asset Value    $                

 

D-10

Form of Compliance Certificate